NONPRECEDENTIAL DISPOSITION
                                           To be cited only in accordance with 
                                                    Fed. R. App. P. 32.1




                     United States Court of Appeals
                                                 For the Seventh Circuit
                                                 Chicago, Illinois  60604

                                               Submitted October 30, 2008*
                                                Decided October 31, 2008

                                                         Before

                                           WILLIAM J. BAUER, Circuit Judge

                                           JOHN L. COFFEY, Circuit Judge

                                           MICHAEL S. KANNE, Circuit Judge

No. 07‐2367

ROBERT O. IDAHOSA,                                            Appeal from the United States District
     Plaintiff‐Appellant,                                     Court for the Central District of Illinois.

           v.                                                 No. 06‐1084

ROD R. BLAGOJEVICH, et al.,                                   Michael M. Mihm,
     Defendants‐Appellees.                                    Judge.




                                                       O R D E R

       Robert Idahosa, an African‐American male from Nigeria, sued Governor
Blagojevich, the Illinois Air National Guard (IANG), Donald Rumsfeld, the United States
Air Force, and several other defendants for discrimination based on race, gender, and



           *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 07‐2367                                                                                   Page 2

national origin.  The district court dismissed Idahosa’s suit for failure to state a claim
because Title VII does not apply to uniformed members of the military.  See Idahosa v.
Blagojevich, No. 05‐1160 (C.D. Ill. 2006) (Idahosa I).  Rather than appeal the dismissal, Idahosa
filed a new complaint in August 2006 raising many of the same issues but requesting
declaratory and injunctive relief under the Administrative Procedures Act (APA).  See
Idahosa v. Blagojevich, No. 06‐1084, 2007 WL 1455779 (C.D. Ill. 2007) (Idahosa II).  The district
court dismissed the new action as nonjusticiable and barred by the doctrine of res judicata
(claim preclusion).  We affirm.

         Idahosa’s brief on appeal reiterates many of the arguments he made to the district
court.  With regard to the court’s application of claim preclusion, he argues that his claim is
not precluded because it was not dismissed on the merits, but rather for failure to state a
claim.  Claim preclusion prevents parties from relitigating claims that could have been (or
were) raised in an earlier lawsuit that resulted in a final judgment on the merits.  Cole v. Bd.
of Trs. of the Univ. of Ill., 497 F.3d 770, 772 (7th Cir. 2007).  The doctrine applies where: “(1) a
final judgment on the merits was rendered by a court of competent jurisdiction; (2) there is
an identity of causes of action; and (3) there is an identity of parties or their privies.”  In re
Dollie’s Playhouse, Inc., 481 F.3d 998, 1001 (7th Cir. 2007); see Ross v. Bd. of Educ. of Twp. High
Sch. Dist. 211, 486 F.3d 279, 283 (7th Cir. 2007).

         All three criteria are met.  First, the district court’s dismissal of Idahosa’s complaint
in Idahosa I was a final judgment on the merits.  That the district court did not reach the
merits is of no consequence; “dismissal for failure to state a claim is a decision on the
merits.”  Davis v. Lambert, 388 F.3d 1052, 1058 (7th Cir. 2004).  Second, as the district court
noted, Idahosa’s claim in Idahosa I and Idahosa II arise from the “same core of operative
facts.”  Highway J Citizens Group v. U.S. Dep’t of Transp., 456 F.3d 734, 741 (7th Cir. 2006).  In
both cases Idahosa alleged that the IANG denied him wage increases, refused to investigate
his charges of discrimination, and discharged him on the basis of his race, gender, and
national origin.  Merely changing legal theories, from Title VII in Idahosa I to the APA in
Idahosa II, does not create a new claim.  See Cole, 497 F.3d at 773; Brzostowski v. Laidlaw Waste
Sys., Inc., 49 F.3d 337, 339 (7th Cir. 1995).  Finally, most of the named defendants in this 
case—including Governor Blagojevich, the IANG, Donald Rumsfeld, and the United States
Air Force—were also named in Idahosa I.  And those defendants added to this case, such as
IANG officials Jeffery Yemm and Phillip Shelton, are in privity with those named in Idahosa
I.  See Tartt v. Nw. Cmty. Hosp., 453 F.3d 817, 822‐23 (7th Cir. 2006); Licari v. City of Chicago,
298 F.3d 664, 667 (7th Cir. 2002).

       Accordingly, Idahosa’s claims are precluded and the judgment of the district
court is AFFIRMED.